Citation Nr: 1521105	
Decision Date: 05/18/15    Archive Date: 05/26/15

DOCKET NO.  14-05 763	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial compensable disability rating (or evaluation) for right knee patellofemoral syndrome.

2.  Entitlement to an initial compensable disability rating for left knee Osgood Schlatter Disease with patellofemoral syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. J. Dempsey, Associate Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1980 to January 1988.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  The Board has reviewed the electronic files on "Virtual VA" and the Veterans Benefits Management System (VBMS) to ensure a complete review of the evidence in this case.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  


REMAND

In a March 2014 VA Form 9 (substantive appeal), the Veteran requested a videoconference hearing before the Board.  There is no indication that the request for a videoconference hearing has been met or that the Veteran has withdrawn the hearing request; therefore, this matter should be remanded to schedule a videoconference hearing before the Board.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304(a) (2014).

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board videoconference hearing at the RO before a Veterans Law Judge in Washington, DC (videoconference hearing).  A copy of the notice to the Veteran of the scheduling of the hearing should be placed in the record.  Once the hearing is conducted, or in the event the Veteran cancels the hearing request or otherwise fails to report for the hearing, the case should be returned to the Board. 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




